 1                                                         JS-6
 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                  Case No. 2:19-cv-02784-RGK-KS
     CALIFORNIA IBEW-NECA PENSION
12   PLAN, TRUSTEES OF THE SOUTHERN            Assigned to the Honorable R. Gary
     CALIFORNIA IBEW-NECA DEFINED              Klausner
13   CONTRIBUTION TRUST FUND,
     TRUSTEES OF THE SOUTHERN                  [PROPOSED] JUDGMENT
14   CALIFORNIA IBEW-NECA HEALTH
     TRUST FUND, TRUSTEES OF THE
15   SOUTHERN CALIFORNIA IBEW-NECA
     SUPPLEMENTAL UNEMPLOYMENT
16   BENEFIT TRUST FUND, TRUSTEES OF
     THE LOS ANGELES COUNTY
17   ELECTRICAL EDUCATIONAL AND
     TRAINING TRUST FUND, TRUSTEES
18   OF THE NATIONAL ELECTRICAL
     BENEFIT FUND, TRUSTEES OF THE
19   SOUTHERN CALIFORNIA IBEW-NECA
     LABOR-MANAGEMENT
20   COOPERATION COMMITTEE,
     TRUSTEES OF THE NATIONAL NECA-
21   IBEW LABOR-MANAGEMENT
     COOPERATION COMMITTEE TRUST
22   FUND, NATIONAL ELECTRICAL
     INDUSTRY FUND, and LOS ANGELES
23   ELECTRICAL WORKERS CREDIT
     UNION,
24
                         Plaintiffs,
25
               v.
26
     DCD ELECTRIC, INC., a Nevada
27   corporation,
28                       Defendant.

                                         1
                                [PROPOSED] JUDGMENT
     1393616
 1             This action having been commenced on April 11, 2019, and the Court having
 2   approved the stipulation for entry of judgment in favor of Plaintiffs and against
 3   Defendant, and for good cause shown,
 4             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 5             Plaintiffs, Trustees of the Southern California IBEW-NECA Pension Plan,
 6   Trustees of the Southern California IBEW-NECA Defined Contribution Trust Fund,
 7   Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees of the
 8   Southern California IBEW-NECA Supplemental Unemployment Benefit Trust Fund,
 9   Trustees of the Southern California IBEW-NECA Labor-Management Cooperation
10   Committee, Trustees of the National NECA-IBEW Labor-Management Cooperation
11   Committee Trust Fund, Trustees of the National Electrical Benefit Fund, National
12   Electrical Industry Fund, and Los Angeles Electrical Workers Credit Union, shall
13   recover from Defendant, DCD Electric, Inc., a Nevada corporation, the principal
14   amount of $629,638.58, plus pre-judgment and post-judgment interest thereon at the
15   rate of 8% per annum from October 10, 2019, until paid in full.
16

17   Dated: October 18, 2019          _____________________________________
18                                    HONORABLE R. GARY KLAUSNER
                                      UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28

                                               2
                                      [PROPOSED] JUDGMENT
     1393616
